Citation Nr: 1505993	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  03-18 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right shoulder disability from December 1, 2001, to July 23, 2003; from September 1, 2003, to July 19, 2007; from November 1, 2007, to March 23, 2008; from July 1, 2008, to September 8, 2009; and as of December 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to April 1994.  Service department correspondence of record dated in April 2012 shows that he was ordered to active duty in active guard/reserve status effective in June 2012 for a three year period.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in April 2014, which vacated a June 2012 Board decision and remanded the issue for additional development.  The appeal arose from a February 2002 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision assigned a temporary total rating for a period of post-surgical convalescence from July 9, 2001, to September 30, 2001, and a 20 percent rating, effective October 1, 2001.  An August 2002 decision extended the temporary total rating to November 30, 2001.  Subsequent rating decisions in December 2003, August 2007, and May 2008 assigned temporary total ratings from July 24, 2003, to September 1, 2003, July 20, 2007, to October 31, 2007, and March 24, 2008 to June 30, 2008.  A June 2004 rating decision granted increased 30 percent ratings for the periods between surgical convalescence, effective December 1, 2001.  A December 2009 rating decision also assigned a temporary total rating for a period of post-surgical convalescence from September 9, 2009, to November 30, 2009, and reassigned a 30 percent rating, effective December 1, 2009.  The case has been remanded for additional development, including in September 2014.




REMAND

Although the issues on appeal were recently remanded in September 2014 for the Agency of Original Jurisdiction to consider new evidence provided by the Veteran, the specific development ordered by the Court in April 2014 has not been addressed.  The Court found, in essence, that further development was required to determine whether prior rating actions had impermissibly reduced an assigned rating under 38 C.F.R. § 4.71a, Diagnostic Code 5202, and whether there was continued impairment of the humerus; to adequately address the Veteran's right shoulder functional loss and guarding of motion; and to adequately address evidence demonstrating tender residual right shoulder scars.  The original rating decision in May 1994 established service connection and assigned a 20 percent rating under Diagnostic Codes 5010-5202.  The diagnostic codes are shown to have been changed in May 2000.  The Court noted the May 1994 rating was assigned under Diagnostic Code 5202, and that it was changed without explanation.  

The Board notes that a disability was not continuously rated under Diagnostic Code 5202 for 20 or more years, but that any change in diagnostic code resulting in a rating reduction, if a rating reduction occurred, must meet the requirements of 38 C.F.R. § 3.105 or 38 C.F.R. § 3.344.  The Board also notes that a November 2014 supplemental statement of the case did not adequately address medical evidence demonstrating that the Veteran underwent additional right shoulder surgeries in December 2013 and May 2014.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the record, and any additional pertinent service treatment records associated with a period of active duty beginning in June 2012.

2.  Schedule the Veteran for a VA examination to determine the severity of post-operative residuals of a right shoulder injury with degenerative changes.  The examiner should identify all manifest symptoms due to the service-connected disability, to include any humerus impairment symptoms manifest since December 1, 2001, to include evidence of flail shoulder, false flail joint, fibrous union, recurrent dislocation at the scapulohumeral joint, or malunion.  The examiner should provide ranges of motion and should state whether there is any additional loss of function due to fatigability, incoordination, excess motion, painful motion, or weakened motion.  If the other factors of functional limitation result in additional limitation of motion, the examiner should provide a figure for that limitation of motion.  The examiner should also state whether the right shoulder disability causes frequent hospitalization or marked interference with employment.  The examiner must review the evidence of record and note that review in the report.  All necessary tests and studies should be conducted.  

3.  Schedule the Veteran for a VA scars examination to determine the severity of post-operative residuals of a right shoulder injury.  The examiner must review the evidence of record and note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state what post-operative scars are present in the area of the right shoulder and should provide relevant rating information about any scars.

4.  Then, readjudicate the claims to include consideration as to whether any separate or alternative ratings are warranted under38 C.F.R. § 4.71a, Diagnostic Code 5202 or 38 C.F.R. § 4.118, Diagnostic Code 7804.  Consideration should also be given to assigning a rating under 38 C.F.R. § 4.30, to include for December 2013 and May 2014 surgeries.  Any change in diagnostic code that results or resulted in a rating reduction must meet the requirements of 38 C.F.R. § 3.105 or 38 C.F.R. § 3.344.  A specific determination should be made as to whether the change in Diagnostic Code for rating the disability in May 2000 resulted in any reduction in disability.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

